Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 01/28/2019 of provisional application No. 62/797,695 is acknowledged as required by 35 U.S.C. 119.

Specification
The disclosure is objected to because of the following informalities:
Par. 0029, “ratcheting bar 103” should read --ratcheting bar 105--.
Par. 0025, “release handle 103” should read --ratcheting bar 105--.
Par. 0031, “a second support bar 106” should read --a support bar 106--. 9
Appropriate correction is required.

Claim Objections
Claims 1,2 and 9 are objected to because of the following informalities: 
Claims must start with capital letter and end with a period. Period should be added at the end of claim 2.
Claim 1, “a top and bottom” should read --a top and a bottom--.
Claim 9, “the top edge” should read --a top edge--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite “release handles attached to the ratcheting bodies”. It is not clear of applicant intended to claim a release handle attached to each ratcheting body. Examination is conducted under this interpretation.
Claims 4 and 12 recite “the ratcheting bodies comprise a ratchet bar”. It is not clear if applicant intended to claim each of the ratcheting bodies comprises a ratchet bar. Examination is conducted under this interpretation.
Claims 5-8 are rejected due to dependency on rejected claim 4. 
Claims 13-16 are rejected due to dependency on rejected claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-14, 16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferraro (US Patent No. 4,561,663).
Claim 1 recites a securement device that is used for a press tool. More limiting the features and relationship between the securement device and the press tool mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.Ferraro teaches (reproduced and annotated Figs. below) a securement device comprising: an exterior body (chuck body 41) having at least one sidewall (one outer cylindrical wall); wherein an opening is disposed through a top and bottom of the exterior body; a plurality of ratcheting bodies (three ratcheting bodies, each ratcheting body comprises soft jaw 50, stud bolts 56, screw members 80) disposed around a top side of the sidewall; wherein the ratcheting bodies are disposed on a plane perpendicular to the plane of the sidewall (disposed on plane X that is perpendicular to plane Z); the securement device of Ferraro is capable of being used in a press tool to hold a workpiece to pressing purposes.

    PNG
    media_image1.png
    873
    583
    media_image1.png
    Greyscale

Claim 9 recites a securement device that is used for a press tool. More limiting the features and relationship between the securement device and the press tool mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.Ferraro teaches (reproduced and annotated Figs. above) a securement device comprising: an exterior body (chuck body 41) having at least one sidewall (one outer cylindrical wall); wherein an opening is disposed through a top and bottom of the exterior body; a plurality of ratcheting bodies (three ratcheting bodies, each ratcheting body comprises soft jaw 50, stud bolts 56, screw members 80) disposed around a top side of the sidewall; wherein the ratcheting bodies are disposed on a plane perpendicular to the plane of the sidewall (disposed on plane X that is perpendicular to plane Z); the securement device of Ferraro is capable of being used in a press tool to hold a workpiece to pressing purposes; an interior body having at least one sidewall, wherein the interior body is movably disposed within the exterior body; wherein the interior body allows the ratcheting bodies to rest about the top edge of the interior body (ratcheting bodies are capable of gripping top edge/end of the interior body).
Regarding claim 2, Ferraro teaches the exterior body is cylindrical.
Regarding claims 3 and 11, Ferraro teaches release handles (block 74) attached to the ratcheting bodies.
Regarding claims 4 and 12, Ferraro teaches the ratcheting bodies (as stated above each ratcheting body comprises soft jaw 50, stud bolts 56, screw members 80) comprise a ratchet bar; wherein the ratchet bar is configured to slide forward toward the middle of the exterior body and is further configured to lock in a desired position by the ratcheting body (position of the ratchet bar is locked on the support bar 42 and released by release handle 74).
Regarding claims 5 and 13, Ferraro teaches a support bar (42) located below the ratchet bar.
Regarding claims 6 and 14, Ferraro teaches the ratchet bar has a first end and a second end; wherein a plurality of ratchet notches (notches on two sides of extending key 55) are disposed on the ratchet bar between the first end and the second end.
Regarding claims 8 and 16, Ferraro teaches the ratchet bar is reversable (ratchet bar can be inserted from each end).
Regarding claim 18, Ferraro teaches (reproduced and annotated Figs. above) the interior body is the same relative shape as the exterior body (both are cylindrical). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro.
Regarding claims 7 and 15, Embodiment of Figs. 5-7 show the ratchet bar has a concave shape at the first end.Embodiment of Figs. 1-4 show the ratchet bar 22 is tapered to the first end to make sharp gripping jaw for clamping special objects.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose gripping end of the ratchet bar based on shape and material of the object being clamped.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferraro in view of Allis et al. (US Publication No. 2012/0061926) hereinafter Allis.
Regarding claim 10, exterior body of Ferraro is cylindrical and not angular.Allis teaches a securement device with angular exterior body 22.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate angular exterior body of Allis in device of Ferraro for special use.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferraro in view of Rehart (US Patent No. 3,104,474).
Regarding claim 17, interior body of Ferraro does not have grooves placed on top edge.Securement device of Rehart has an exterior body 14 and an interior body 42 with grooves placed on top edge to engage with ratcheting bar.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate grooves on top edge of interior body of Rehart to prevent rotation of the interior part while being processed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723